Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a follow-up communication to an interview with Richard Finklestein on 1/20/2022.

The application has been amended with respect to claims submitted 11/19/2021 as follows: 

1. (Currently Amended) An interactive user interface of a regression planning and evaluation system, wherein the regression planning and evaluation system comprising a processor configured to execute instructions stored in a memory, is employed, when in operation, to obtain audit evidence, and wherein the audit evidence is obtained based upon input data pertaining to a given use case, wherein the input data comprises data values of a set of variables for the plurality of samples associated with the given use case, characterized in that the interactive user interface comprises: 
(i) at least one input interface element that enables the user to input a plurality of audit parameters to be employed for the audit evidence and to select a variable of interest from the set of variables, wherein the audit parameters comprise at least one of: an assurance level, a tolerable error, a statistical sampling technique, a target variable, an explanatory variable, and a combined risk assessment for the given use case, 

- validate obtained input data based upon a predefined set of statistical rules, wherein the predefined set of statistical rules comprises arithmetic rules, logical rules, syntax rules, semantic rules, and a data model of a manufacturing facility; 

(ii) at least one output interface element that enables the regression planning and evaluation system to 
(a) present to the user a regression plot representing a variation of a target variable with respect to at least one explanatory variable, wherein the regression plot indicates an upper acceptance bound and a lower acceptance bound with respect to a regression line, and wherein the regression plot is generated for a plurality of samples associated with the given use case based upon the input data and the plurality of audit parameters; and 
(b) present to the user key items, wherein the key items are identified as samples that fall outside the upper acceptance bound and the lower acceptance bound in the regression plot;
(c) generate a plot to present to the user: an impact of remaining variables of the set upon the variable of interest, such impact being based upon relationships existing between the variables of the set; and inter-relations that exist between the remaining variables,
wherein the at least one input interface element enables the user to adjust the plurality of audit parameters for the audit evidence, and the at least one output interface element enables the regression 

2. (Previously Presented) The interactive user interface of claim 1, characterized in that: 
- the at least one input interface element is implemented by way of at least one of: a user-selectable object, an input field, a slider; and 
- the at least one output interface element is implemented by way of at least one of: a table, a list, an image, text, a statistical representation.

3. (Previously Presented) The interactive user interface of claim 1 or 2, characterized in that the interactive user interface enables the user to adjust an appearance of the at least one input interface element and/or the at least one output interface element. 

4. (Previously Presented) The interactive user interface of claim 1, 2 or 3, characterized in that the interactive user interface enables the user to adjust a relative arrangement of the at least one input interface element and/or the at least one output interface element. 

5. (Cancelled) 

6. (Currently Amended) The interactive user interface of any one of claims 1 to [[5]]4, characterized in that the at least one input interface element provides an optimisation option that, when 

7. (Cancelled) 

8. (Currently Amended) The interactive user interface of any one of claims 1 to 4 or 6, characterized in that: 
- the at least one input interface element enables the user to select, from amongst the set of variables, the target variable and the at least one explanatory variable; and 
- the at least one output interface element enables the regression planning and evaluation system to present to the user, a residual plot indicative of an impact of the at least one explanatory variable on the target variable, such impact being based upon the relationships existing between the variables of the set. 

9. (Currently Amended) The interactive user interface of any one of claims 1 to 4, 6, or 8, characterized in that the at least one output interface element enables the regression planning and evaluation system to present to the user, an influence scatter plot representing an influence of the at least one explanatory variable upon the target variable, wherein the influence scatter plot is generated for the plurality of samples associated with the given use case, based upon the regression plot. 

4, 6, 8, or 9, characterized in that the at least one output interface element enables the regression planning and evaluation system to present to the user, a comprehensive summary of the audit evidence, wherein the comprehensive summary indicates at least a status of the plurality of samples, the status indicating whether or not a given sample is a key item pertaining to the audit evidence.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175